IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48030

 RICHARD ALAN WILSON,                            )
                                                 )    Filed: November 16, 2021
        Petitioner-Appellant,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 STATE OF IDAHO,                                 )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Respondent.                              )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Canyon
       County. Hon. Gene A. Petty, District Judge.

       Judgment denying petition for post-conviction relief, affirmed.

       Richard Alan Wilson, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Richard Alan Wilson appeals from the judgment denying his petition for post-conviction
relief. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       A jury found Wilson guilty of two counts of aiding and abetting trafficking in
methamphetamine. Wilson appealed and the Idaho Supreme Court affirmed Wilson’s judgment
of conviction on both counts. State v. Wilson, 165 Idaho 64, 438 P.3d 302 (2019).
       Wilson subsequently filed a pro se petition for post-conviction relief. With the aid of
appointed counsel, Wilson filed an amended petition, alleging that his trial counsel was ineffective
by failing to move to suppress evidence obtained during an unlawfully prolonged traffic stop.
Following an evidentiary hearing, the district court denied post-conviction relief, holding that
Wilson’s proposed motion to suppress would have been denied because the traffic stop was

                                                 1
supported by reasonable suspicion of multiple offenses and probable cause that Wilson had aided
and abetted methamphetamine trafficking. Wilson appeals.
                                                  II.
                                    STANDARD OF REVIEW
       In order to prevail in a post-conviction proceeding, the petitioner must prove the allegations
by a preponderance of the evidence. I.C. § 19-4907; Stuart v. State, 118 Idaho 865, 869, 801 P.2d
1216, 1220 (1990); Baxter v. State, 149 Idaho 859, 861, 243 P.3d 675, 677 (Ct. App. 2010). When
reviewing a decision denying post-conviction relief after an evidentiary hearing, an appellate court
will not disturb the district court’s factual findings unless they are clearly erroneous.
I.R.C.P. 52(a); Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376, 382 (2004); Russell v. State, 118
Idaho 65, 67, 794 P.2d 654, 656 (Ct. App. 1990). The credibility of the witnesses, the weight to
be given to their testimony, and the inferences to be drawn from the evidence are all matters solely
within the province of the district court. Dunlap, 141 Idaho at 56, 106 P.3d at 382; Larkin v. State,
115 Idaho 72, 73, 764 P.2d 439, 440 (Ct. App. 1988). We exercise free review of the district
court’s application of the relevant law to the facts. Baxter, 149 Idaho at 862, 243 P.3d at 678.
                                                 III.
                                            ANALYSIS
       Wilson argues that the district court erred by denying his petition for post-conviction relief
after an evidentiary hearing. Specifically, Wilson argues that he was entitled to post-conviction
relief on his claim that his trial counsel was ineffective for failing to file a motion to suppress the
evidence obtained during an allegedly unlawful traffic stop that occurred shortly after the second
drug transaction he was charged with aiding and abetting. Wilson further argues that the district
court “relied upon false information” and “evidence that was gained as part of the traffic stop” to
deny relief on this claim.1 The State responds that the district court properly denied relief on


1
        Wilson contends that, as an inmate litigating his appeal pro se, he should be held to “the
‘[l]ess stringent standards’ as were articulated in” Hainse v. Kerner, 404 U.S. 519, 520 (1972).
Although pro se complaints filed by inmates in federal court are held to “less stringent standards”
under federal procedure and rules, those standards do not apply to the procedures established in
the Idaho Appellate Rules. When reviewing pro se actions for post-conviction relief, this Court
holds pro se litigants to the same standards as those litigants represented by counsel. See, e.g.,
Trotter v. Bank of N.Y. Mellon, 152 Idaho 842, 846, 275 P. 3d 857, 861 (2012); Michalk v. Michalk,

                                                  2
Wilson’s amended petition because Wilson’s proposed suppression motion would have been
unsuccessful. The State also asserts that Wilson has failed to show that the district court’s factual
findings are clearly erroneous. We hold that Wilson has failed to establish the district court erred
in denying post-conviction relief.
       A claim of ineffective assistance of counsel may properly be brought under the Uniform
Post-Conviction Procedure Act. Barcella v. State, 148 Idaho 469, 477, 224 P.3d 536, 544 (Ct.
App. 2009). To prevail on an ineffective assistance of counsel claim, the petitioner must show
that the attorney’s performance was deficient and that the petitioner was prejudiced by the
deficiency. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578,
580, 181 P.3d 504, 506 (Ct. App. 2007). To establish a deficiency, the petitioner has the burden
of showing that the attorney’s representation fell below an objective standard of reasonableness.
Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho
433, 442, 163 P.3d 222, 231 (Ct. App. 2007). To establish prejudice, the petitioner must show a
reasonable probability that, but for the attorney’s deficient performance, the outcome of the trial
would have been different. Aragon, 114 Idaho at 761, 760 P.2d at 1177; Knutsen, 144 Idaho at
442, 163 P.3d at 231. This Court has long adhered to the proposition that tactical or strategic
decisions of trial counsel will not be second-guessed on appeal unless those decisions are based
on inadequate preparation, ignorance of relevant law, or other shortcomings capable of objective
evaluation. Gonzales v. State, 151 Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
       In a post-conviction proceeding challenging an attorney’s failure to pursue a motion in the
underlying criminal action, the district court may consider the probability of success of the motion
in question in determining whether the attorney’s inactivity constituted ineffective assistance. Lint
v. State, 145 Idaho 472, 477, 180 P.3d 511, 516 (Ct. App. 2008). Where the alleged deficiency is
counsel’s failure to file a motion, a conclusion that the motion, if pursued, would not have been
granted by the trial court, is generally determinative of both prongs of the Strickland test. Lint,
145 Idaho at 477-78, 180 P.3d at 516-17.


148 Idaho 224, 229, 220 P.3d 580, 585 (2009). Pro se litigants are not excused from abiding by
procedural rules simply because they appear pro se and may not be aware of the applicable rules.
Michalk, 148 Idaho at 229, 220 P.3d at 585.



                                                 3
       After an evidentiary hearing, the district court concluded Wilson was not entitled to post-
conviction relief on his ineffective assistance of counsel claim because the proposed motion to
suppress on which the claim was based would have been denied. In support of this conclusion,
the district court found that the two drug transactions Wilson was charged with aiding and abetting
were actually controlled drug buys during which Wilson and a companion sold methamphetamine
to an undercover police officer. After the second controlled buy, an officer assisting with
surveillance requested that other officers stop the vehicle Wilson was driving from the location of
the controlled buy; the basis for the traffic stop was speeding in a school zone. Another officer
stopped Wilson for this traffic offense and identified him from his driver’s license. Subsequently,
the officer discovered Wilson’s license was invalid, the address on his license did not match the
one identified in Idaho’s Sex Offender Registry, Wilson may have violated his probation by
traveling between judicial districts,2 and Wilson might have violated a no-contact order.
Eventually an officer with a drug dog and a “probation/parole” officer responded to the scene. The
drug dog alerted to the presence of controlled substances in Wilson’s vehicle, and a search of
Wilson’s person authorized by the probation/parole officer yielded the $600 of prerecorded “buy
money” used in the controlled drug buy. Wilson was released after receiving a citation and
property receipt for the money. In light of these findings, the district court determined that
Wilson’s proposed motion to suppress would have been denied because officers “reasonably
prolong[ed] the stop” in response to information obtained during the stop “about other laws that
[Wilson] might have broken” and, alternatively, because officers already had probable cause to
arrest Wilson for aiding and abetting methamphetamine trafficking prior to the stop.
       Wilson dedicates much of his opening appellate brief to developing the argument that his
trial counsel was ineffective by failing to file a motion to suppress. However, Wilson frames much
of the discussion of this issue in a manner resembling an original claim for relief to be adjudicated
in the first instance by a trial court. Wilson neither identifies the applicable standard of review nor
articulates a specific legal or evidentiary error by the district court. At best, this portion of
Wilson’s appellate brief constitutes a general attack on the conclusions supporting the district


2
       Wilson was being supervised in Idaho’s Fourth Judicial District, but the traffic stop
occurred in the Third Judicial District.



                                                  4
court’s denial of Wilson’s petition. Appellate courts will not consider such general challenges to
a trial court’s findings and conclusions. See PHH Mortg. v. Nickerson, 164 Idaho 33, 38, 423 P.3d
454, 459 (2018).
       In addition to the general challenge described above, Wilson also argues that the district
court “relied upon false information” and “evidence that was gained as part of the traffic stop” to
deny his petition.    Regarding the former assertion, Wilson contends that the district court
erroneously found that he and his passenger sold drugs to an undercover officer and that other
officers discovered $600 of prerecorded drug money on Wilson’s person. However, beyond the
vague, conclusory assertion that the district court “relied” upon these allegedly erroneous factual
findings, Wilson does not articulate a cogent argument for how the findings give rise to reversible
error. Similarly, Wilson does not describe the “evidence gained as part of the stop” or how it was
allegedly used to improperly deny his petition. A party waives an issue on appeal if either
argument or authority is lacking. Powell v. Sellers, 130 Idaho 122, 128, 937 P.2d 434, 440 (Ct.
App. 1997). Accordingly, Wilson has waived consideration of whether the district court relied
upon false information or evidence gained during the traffic stop.
       In sum, the district court determined that Wilson’s proposed motion to suppress would
have been denied because the traffic stop it would have challenged was supported by both
reasonable suspicion of multiple offenses and probable cause that Wilson had aided and abetted
methamphetamine trafficking. Wilson has not shown that the district court erred in reaching either
conclusion. Accordingly, Wilson has failed to show error in the denial of his petition for post-
conviction relief.
                                                   IV.
                                          CONCLUSION
       Wilson has presented only general challenges to the district court’s findings and
conclusions or assertions unsupported by cogent arguments or relevant legal authority. These
challenges are therefore waived. Wilson has otherwise failed to show error in the district court’s
denial of post-conviction relief. Accordingly, the district court’s judgment denying Wilson’s
petition for post-conviction relief is affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.




                                                   5